Exhibit 10.1




[wordlogic8k020310ex101002.gif] [wordlogic8k020310ex101002.gif]

 

650 West Georgia, Suite 2400

Vancouver, BC, V6B 4N7

(604) 257 3512







January 11, 2010







Via Facsimile




Richard Kozukan

1150 Forge Walk

Vancouver BC V6H 3P9




Dear Sirs:




Re:  WordLogic Corporation (“WordLogic”) Debt Settlement Agreement 







We write with reference to the loan agreement (collectively the “Loan
Agreement”) between WordLogic and Richard Kozukan (“Mr. Kozukan”) dated June 15,
2006. This letter will confirm our understanding regarding the repayment by
WordLogic to Mr. Kozukan of all amounts payable to Mr. Kozukan pursuant to the
Loan Agreement.  WordLogic and Mr. Kozukan agree as follows:

 

Each WordLogic and Mr. Kozukan acknowledge that the full amount of the debt (the
“Debt”) outstanding and payable to Mr. Kozukan pursuant to the Loan Agreement is
US$ 71,933, which amount includes principal and interest.

 

Accordingly, the parties agree that, in full settlement of the Debt, Worldlogic
shall pay to Mr. Kozukan 479,554 common shares (the “Shares”) in the capital
stock of WordLogic at the fair market value of US$0.15 per share for a total
value of US$71,933.

 

Furthermore, in consideration of the Shares, Mr. Kozukan, on behalf of himself,
his affiliates, parents, subsidiaries, directors, officers, agents, employees,
representatives, successors and assigns, hereby releases and forever discharges
WordLogic and its past, present and future directors, officers, attorneys,
principals, owners, agents, insurers and employees, jointly and severally, from
any and all claims, counterclaims, cross claims, demands, actions or causes of
action arising from the Loan Agreement, including, but not limited to,
compensatory damages, statutory damages, exemplary damages, punitive damages,
declaratory and injunctive relief, costs, expenses, and attorneys' fees.

 

Kindly acknowledge your acceptance of the foregoing arrangement by returning a
signed copy of this letter.  By signing below, Mr. Kozukan acknowledges that
this agreement constitutes the final written expression of all the terms between
Mr. Kozukan and WordLogic regarding the settlement of the Loan Agreements and
the Shares, and shall be biding upon and enure to the benefit of WordLogic, Mr.
Kozukan and their respective representatives, officers, directors, agents,
employees, successors and assigns.




 

This agreement may be executed by facsimile and in counterparts.





--------------------------------------------------------------------------------













Yours truly,







WORDLOGIC CORPORATION




By:




/s/ Frank Evanshen            

Frank Evanshen,

President and Chief Executive Officer







ACCEPTED:




Richard Kozukan




/s/ Richard Kozukan             

Richard Kozukan







Date: January __, 2010









